United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-2299
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Minnesota.
John Edward Clark,                       *
                                         *     [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                            Submitted: November 18, 1998
                                Filed: December 15, 1998

                                    ___________

Before BEAM, MAGILL, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       John Edward Clark appeals the district court's1 denial of his motion to withdraw
his guilty plea and the sentence imposed by the district court. Clark pled guilty to one
count of possession of crack cocaine and was sentenced to 231 months in prison. After
careful consideration of the record and the parties' briefs, we affirm for the reasons
stated by the district court. See 8th Cir. R. 47B.


      1
      The Honorable David S. Doty, United States District Judge for the District of
Minnesota.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-